Citation Nr: 1024520	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a dermatological 
disorder.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and J.D., Observer




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Newark, New 
Jersey Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in June 2009.  A transcript 
of that hearing has been associated with the claims file.

In August 2009, the Board denied the Veteran's claims of 
entitlement to service connection for hypertension and a 
dermatological disorder.  The Veteran appealed the Board's 
August 2009 decision to the United States Court of Appeals 
for Veterans Claims (Court) which, pursuant to an April 2010 
joint motion for remand, vacated the Board's August 2009 
decision and remanded the case for compliance with the terms 
of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand instructed the Board to provide 
adequate reasons and bases with respect to the following:  
(1) whether VA satisfied its duty to assist the Veteran with 
respect to retrieval of private medical records, (2) whether 
the lack of notice to the Veteran that VA could not obtain 
federal records of his treatment from a VA hospital was 
prejudicial, and (3) whether VA is obligated to provide the 
Veteran with a VA examination.  Prior to providing the 
adequate reasons and bases instructed in the Joint Motion for 
Remand, the Board finds additional development must be 
undertaken.  

In several statements and testimony throughout the record 
(including the July 2007 claim for service connection, an 
October 2007 authorization and consent to release information 
to the VA and the June 2009 Travel Board hearing) the Veteran 
has reported that he was treated for hypertension by a 
private physician, Dr. M., from 1966 to the present time and 
from 2004 to the present time, and by Health Insurance Plan 
of New York (HIP) Center in Staten Island from 1966 to the 
present and from 1973 to 2003.  It appears that these records 
have not been associated with the record and no attempt to 
obtain these records has been made.  Therefore upon remand, 
the RO/AMC should attempt to obtain these records.  

In August 2007 and October 2007, the Veteran's records were 
requested from the VA medical center in Brooklyn, New York.  
In January 2008, a response was received stating that, after 
a complete search of the records, they were unable to locate 
any charts for the Veteran on or around 1968 and they had no 
record of treatment on file for the Veteran.  The Veteran was 
not notified of this negative response and was therefore, not 
provided the opportunity to respond or provide any further 
information he may have with respect to any treatment for 
hypertension and dermatological disorder.  As such, the Board 
finds that the Veteran should be notified of these negative 
responses and provided the opportunity to respond and present 
any further information he may have with respect to any 
treatment for his hypertension and dermatological disorder.  

Finally, the Veteran should be afforded a VA examination with 
respect to his claims for service connection for hypertension 
and a dermatological disorder for the reasons set forth 
below.  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran stated that he had dermatological 
problems with his hands during his active service for which 
he did not seek treatment.  He also reported having been 
grounded from flying during his active service due to high 
blood pressure and that he sought treatment in service for 
hypertension on one occasion.  In addition, the Veteran 
stated that he was continually treated for both his 
dermatological problems and hypertension since his separation 
from active service.  In this case the Veteran is competent 
to establish the presence of observable symptomatology and a 
continuity of symptomatology, such as his dermatological 
problems with his hands, and that report can serve to provide 
the needed evidence of a nexus between the current disability 
and the disease or injury in service.  See Barr v. Nicholson, 
21. Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Service treatment records reflect that, upon entry into 
active service, the Veteran did not report any history of 
dermatological problems, hypertension or high blood pressure 
and the enlistment examination is absent of any findings 
related to these conditions.  The Veteran's blood pressure 
upon entry into active service was 140/90.  In January 1964 
his blood pressure was recorded at 120/80.  A May 1966 annual 
crewmember examination reflects that the Veteran's blood 
pressure was 132/78.  He was treated in December 1967 for 
jock itch and later followed up for a rash in January 1968.  
The separation examination reflects no findings of a skin 
disability, hypertension or high blood pressure and the 
Veteran's blood pressure was 130/82.  He did not report any 
history of treatment for hypertension, high blood pressure or 
dermatological problems upon separation from active service.  

Private medical records from December 1987 to June 2003 and 
VA medical records from December 2006 to June 2009 reflect 
that the Veteran was treated for and diagnosed with 
hypertension and eczema of the hands.  

In considering the Veteran's lay statements of being grounded 
from flying due to high blood pressure in service and 
receiving treatment for high blood pressure on one occasion 
during active service, his lay statements of initially 
experiencing a dermatological disorder with his hands during 
active service, the service treatment records reflecting 
blood pressures of 140/90 at entrance, 120/80, 132/78 and 
130/82 at separation, the post-service medical evidence of a 
diagnosis of hypertension and eczema of the hands and the 
Veteran's lay statements contending that he has been 
continually treated for these conditions following his active 
service, the Board finds that a VA examination is necessary 
to obtain an opinion as to whether the diagnosed hypertension 
or eczema of the hands is related to or caused by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006); Waters v. Shinseki, 601 F.3d 1274, 
1276 (2010) (citing 38 U.S.C. §5103A(d)(1) in finding that an 
examination or opinion is necessary if all information and 
lay or medical evidence contains competent evidence of a 
current disability or persistent or recurrent symptoms of 
disability, indicates that the disability or symptoms may be 
associated with active service but does not contain 
sufficient medical evidence to make a decision on the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please obtain and associate with the 
claims file any pertinent medical records 
adequately identified by the Veteran, to 
include the private medical records of 
treatment by Dr. M. and the Health 
Insurance Plan of New York (HIP) in Staten 
Island, NY, for dates of alleged 
treatment.  The RO/AMC should document 
whether or not these documents were 
available.  

2.  Please send notice to the Veteran that 
his records were requested from the VA 
medical center in Brooklyn, New York and 
that, after a complete search of the 
records, there was no record of treatment 
on file for the Veteran and no records of 
treatment were located for the Veteran on 
or around 1968.  This notice should also 
inform the Veteran of the opportunity to 
respond and provide any further 
information with respect to any relevant 
records of treatment for hypertension and 
a dermatological disorder which would be 
helpful in adjudicating his claim.  

3.  After the above records have been 
obtained or a negative response has been 
received, the RO/AMC should arrange for 
the Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of his 
hypertension.  The claims folder should be 
made available and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be 
reported in detail.  A diagnosis of any 
hypertension disabilities should be made.  
The examiner must acknowledge and discuss 
the Veteran's report regarding the onset 
and continuity of his hypertension and 
high blood pressure since service, and 
opine whether it is at least as likely as 
not that any hypertension disorder found 
to be present is related to or had its 
onset during service, and particularly, 
with respect to the recorded blood 
pressures of 140/90, 120/80, 132/78 and 
130/82 during the Veteran's active 
service.  The rationale for all opinions 
expressed should be provided in a legible 
report.

4.  After the above records have been 
obtained or a negative response has been 
received, the RO/AMC should arrange for 
the Veteran to undergo an appropriate VA 
orthopedic examination to determine the 
nature, extent, onset, and etiology of his 
dermatological disorder.  The claims 
folder should be made available and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  A 
diagnosis of any dermatological disorders 
should be made.  The examiner must 
acknowledge and discuss the Veteran's 
report regarding the onset and continuity 
of his dermatological problems since 
service, and opine whether it is at least 
as likely as not that any dermatological 
disorder found to be present is related to 
or had its onset during service and 
particularly, with respect to the 
Veteran's statements of having a 
dermatological problem with his hands 
during active service.  The rationale for 
all opinions expressed should be provided 
in a legible report.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


